Order entered November 9, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00482-CR

                             JOVONISH DAVOE ARNOLD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F14-20106-S

                                             ORDER
        The Court REINSTATES the appeal.

        On October 5, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Jeffery

Buchwald; and (3) Mr. Buchwald requested forty-five days from the October 28, 2015 findings

to file appellant’s brief.

        We note that appellant’s brief is more than three months overdue and Mr. Buchwald at no

time requested an extension of time from this Court to file the brief. Nevertheless, we ORDER

appellant to file his brief by DECEMBER 11, 2015. No further extensions will be granted. If

the brief is not filed by the date specified, the Court will utilize its available remedies to obtain
the brief, which may include ordering that Jeffery Buchwald be removed as appellate counsel

and ordering the trial court to appoint new counsel to represent appellant on appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court, and to counsel for all parties.



                                                      /s/    ADA BROWN
                                                             JUSTICE